Case 1:18-cr-00244-DAD-BAM Document 7-1 Filed 11/08/18 Page 1 of 3

No. | f= [ Kloss = D

NOV 0 8 2018

UNITED STATES DISTRICT COURT __,,SLERK. U/s AIG ORO NIA

 

 

ay
Eastern District of California 1 DEPUTY CLERK

 

Criminal Division

THE UNITED STATES OF AMERICA

vs.

JULIAN BURMADO -—sv«*E:* TT: 8 OR - 00 244 pan BAM Ei

Fad

om

 

INDICTMENT
VIOLATION(S): 18 U.S.C. § 922(A)(1)(A) - ENGAGING IN THE BUSINESS OF DEALING
FIREARMS WITHOUT A LICENSE;
26 U.S.C. § 5861(D) — POSSESSION OF A FIREARM NOT REGISTERED IN THE NATIONAL
FIREARMS REGISTRY (5 COUNTS); AND
18 U.S.C, § 924(D)\(1), 26 U.S.C. §.5872, AND 28 U.S.C. § 2461(C)- CRIMINAL FORFEITURE

 

ALLEGATION
A true bill, a | _ . .
oo wo ff
~ ~ ~ ~Forempn.
Filedinopencourtthis— day
of A.D. 20

 

 

 

GPO 863 525
 

Case 1:18-cr-00244-DAD-BAM Document 7-1 Filed 11/08/18 Page 2 of 3

AO 257

(eev.92] WES: SAB conflict in USAO (before 01/01/13) [~ VES: SKO conflict in USAO (Before 4/12/10) pre ig us.c. 3170

 

 

BY 1) COMPLAINT ( INFORMATION m= INDICTMENT
C1 SUPERSEDING: Case No.

OFFENSE CHARGED
PLEASE SEE INDICTMENT 0 Petty
Minor
[1 Misdemeanor
m Felony
Place of offense [ U.S.C. Citation
County of Kern Please see Indictment

 

EDCA

Fresno, CA

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION —-— IN U.S. DISTRICT COURT

| Name of District Court, and/or Judge/Magistrate Judge Location (City)
XN

 

 

 

PROCEEDING “~~

Name of Complainant Agency, or Person (& Title, if any)
ATF / SA Eric Anderson

L

C person is awaiting trial in another Federal or State Court, give name
of court

() this person/proceeding is transferred from another district per

a O 20 O 21 O 40. = Show District
(this is a reprosecution of charges

previously dismissed which

were dismissed on motion of: SHOW

O US. Atty 0 Defense DOCKET NO.
(this prosecution relates to a pending

case involving this same defendant ‘
LoS

prior proceedings or appearance(s)

 

before U.S. Magistrate Judge
regarding this defendant were One Cree NO
recorded under > | 5:18-mj-00073-JLT

 

 

 

 

 

Name and Office of Person
Furnishing Information on Sara Thomas

THIS FORM | J

 

m US. Atty (] Other U.S. Agency

‘Name of Asst. U.S. :
Att'y (if assigned) _| Melanie L. Alsworth

 

 

Y miIFORFEITURE ALLEGATION

 

) . 7 ADDITIONAL INFORMATION OR COMMENTS

Penalties: See Penalty Slip.

DEFENDANT — ~ U.S. vs.
| JULIAN. BURMADO

Birth OO Male
Date
(1 Female
| (Optional unless a juvenile)
DEFENDANT

 

IS NOT IN CUSTODY

If not detained, give date any prior
summons was served on above charges

2) 1: Isa Fugitive
3) Ison Bail or Release from (show District)

IS IN CUSTODY |

4) m= On this charge
5) [On another conviction

Address { E18CR- 00244 pan BAM irs

Cl Alien

(if applicable)

1) 1 Has not been arrested, pending outcome of this proceeding

 

mo

6) [1 Awaiting trial on other charges } OF Fed’! & State
If answer to (6) is “Yes,” show name of institution

|

|

 

 

 

 

 

/ If “y, ”
Has detainer Ui Yes give date

filed? ,
been filed? No filed {Ct

Mo. Day ’ Year

DATE OF ,
ARREST |
Or... if Arresting Agency & Warrant were not Federal

: Mo. Day Year
DATE TRANSFERRED .
TO U.S. CUSTODY > | |

OO This report amends AO 257 previously submitted
|
Case 1:18-cr-00244-DAD-BAM Document 7-1 Filed 11/08/18 Page 3 of 3

PENALTY SLIP ©

MLA
AUSA Initials
DEFENDANT: JULIAM BURMADO |
TONE: E18
COUNT ONE: | cR - 00244 DAD BAM (1:
VIOLATION: | 18 USC 922(a)(1)(A) 7
. Unlawfully Dealing and Manufacturing Firearms
PENALTY: 5 year maximum term of imprisonment
$250,000 dollar fine

3 years supervised release
$100 special assessment fee

COUNT TWO THROUGH SIX:
VIOLATION: 26 USC 5861(d) |
Possession of Firearms Not Registered in the
National Firearms Registry
PENALTY: 10 year maximum term of i imprisonment

$250,000 dollar fine
3 years supervised release
$100 special assessment fee

Criminal Forfeiture: As stated in indictment
